DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 25 July 2022, in which claim 2 was canceled and claims 1, 3, 4, 6-13, 15, and 16 were amended.

Specification
The disclosure is objected to because of the following informalities: Examiner suggests changing “collarless shoulder 18.2” to --collar-like shoulder 18.2-- (paragraph 0170).  Applicant argues (see page 6 of Remarks filed 25 July 2022) that this language is maintained as being consistent with a prior filed application. However, “collarless” and “collar-like” are opposite descriptions of the shoulder, in that one does not include a collar, and the other has at least a collar-like structure.  According, Applicant is required to change this terminology.

Claim Objections
Claim 1 is objected to because the phrase “wherein the level control piston has a substantially continuous outer diameter” (line 8) is redundant to that which has already been claimed in line 7. Examiner suggests deleting one of these limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, it is unclear if “a collared shoulder” (line 2) of the at least one level control cylinder is the same feature as previously claimed “at least one collared shoulder” set forth in preceding claim 1.  Examiner suggests referencing subsequent recitations of the same feature using the term “the” or “said”.  Clarification and rephrasing are required.
In regards to claim 15, it is unclear how the multi-layer spring (#23) connects the first fixing disk (#24.1) to the level control piston (#16).  It appears that the multi-layer spring (#23) connects the first fixing disk (#24.1) to the second fixing disk (#24.2), as seen in figures 1 and 2.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US 9,315,203).  Franks et al. discloses a level control system (leveling suspensions #15, 115 pointed out below; leveling suspensions #415, 515, 715 may also apply) for adjusting the level of a rail vehicle (#2; figure 1), the system comprising:
(claim 1) at least one level control cylinder (#120a);
one level control piston (#122a);
wherein the level control piston (#122a) is at least partially movably received in the at least one level control cylinder (#120a; figures 2, 3; column 2, line 61-column 3, line 17);
wherein the level control piston (#122a) has a substantially continuous outer diameter (figures 2, 3);
(claim 3) wherein the level control system has at least one multi-layer spring (#116a) which, in an installed state, is arranged above and/or below the at least one level control cylinder (#120a; figures 2, 3);
(claim 4) wherein a single fastening element (stop #122c) is provided for connecting the level control piston (#122a) to the at least one level control cylinder (#120a; figures 2, 3; to the same extent as Applicant’s claimed invention);
(claim 5) wherein the level control piston (#122a) has a central bore which is designed for receiving the fastening element (#122c; figures 2, 3);
(claim 6) wherein the level control system has a first fixing disk (lower spring seat on flange #120b) and a second fixing disk (upper spring seat on superstructure #106), and wherein the first fixing disk is arranged on the level control piston (#122a) and the second fixing disk is arranged on a car body (superstructure #106) of the rail vehicle (#2; figures 1-3);
(claim 7) wherein a multi-layer spring (#116a) is arranged between the first and second fixing disks (lower and upper spring seats; figures 1-3);
(claim 11) further comprising at least one guide element (including lower flanged portion of piston #122a) is provided which, in conjunction with the fastening element (#122c), is positioned such that the at least one level control cylinder (#120a) provides a first and a second end stop (upper and lower stops) for a relative movement of the level control piston (#122a) with the at least one guide element (figures 2, 3; column 3, lines 12-17);
(claim 15) wherein a multi-layer spring (#116a) is arranged around a fastening element (#122c) in order to connect the first fixing disk (lower spring seat on flange #120b) to the level control piston (#122a; to the same extent as Applicant’s claimed invention; figures 2, 3);
(claim 16) wherein the first fixing disk (lower spring seat on flange #120b) is a circular-ring-shape (figures 1-3).
Franks discloses wherein the level control cylinder (#120a) has at least one collared shoulder along its open cylinder side (figures 1, 2), wherein the collared shoulder has at least one first radially or tangentially arranged hydraulic connector (extrusion #122b; column 3, lines 8-17), but does not disclose at least one second hydraulic connector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the level control system of Franks et al. to include at least one second hydraulic connector, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and for the predictable result of preferred fluid flow characteristics.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al. (US 9,315,203) in view of Teichmann et al. (US 2003/0107161).  Franks et al. does not disclose a bellows. Teichmann et al.  teaches a level control system (spring suspension device #30) for adjusting the level of a rail vehicle (figure 4; Abstract; paragraph 0002), the system comprising at least one bellows (#37) which is arranged between a collared shoulder (flanged upper portion of cylinder head #40) of a level control cylinder and a first fixing disk (end piece #33; figure 2; paragraph 0058), wherein the collared shoulder of the level control cylinder and/or the first fixing disk has a receiving groove for receiving the bellows (figure 2), and wherein the at least one bellows is detachably fixed (able to be detached) in the receiving groove of the level control cylinder and/or of the first fixing disk (figure 2), with use of a stiffening element in the bellows being exceedingly old and well known in the art for reinforcing the flexible bellows material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the level control system of Franks et al. to include at least one bellows, as taught by Teichmann et al., so as to keep dirt out of the piston-cylinder arrangement (Teichmann et al.: paragraphs 0058-0059).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, see page 6, filed 25 July 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 4 have been fully considered and are persuasive.  Examiner now understands that the single fastening element works in conjunction with other components to connect, albeit in a sliding manner, the level control piston to the at least one level control cylinder.  Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 4 has been withdrawn.
Applicant's arguments, see page 6, filed 25 July 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 15 have been fully considered but they are not persuasive.  It appears from figures 1 and 2 that the multi-layer spring (#23) connects the first fixing disk (#24.1) to the second fixing disk (#24.2), and the multi-layer spring could be seen as indirectly connecting the second fixing disk to the level control piston, but it remains unclear how the multi-layer spring connects (directly or indirectly) the first fixing disk to the level control piston.
Applicant's arguments, see pages 6-7, filed 25 July 2022, with respect to the prior art rejection of claim 1, which now includes the subject matter of canceled claim 2, as being unpatentable over Franks et al. (US 9,315,203), have been fully considered but they are not persuasive.  While Examiner pointed out reference numbers in the drawings of Franks et al. (US 9,315,203) that correlate to Applicant’s claim limitations, it appears that there may be some confusion due to dark shading in the drawings, and what may be mismatching of reference numbers in the drawings with their associated description in the specification.  Accordingly, Examiner has copied a portion of Figure 3 below, and labeled components for clarification.

[AltContent: arrow][AltContent: textbox (Guide element)][AltContent: arrow][AltContent: textbox (First fixing disk)][AltContent: arrow][AltContent: textbox (Cylinder)][AltContent: textbox (Fastening element)][AltContent: arrow][AltContent: textbox (Piston)][AltContent: textbox (Hydraulic connector)][AltContent: textbox (Collared shoulder)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    590
    469
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614